Citation Nr: 0109468	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether an October 7, 1974 rating decision was clearly and 
unmistakably erroneous in not granting an evaluation in 
excess of 50 percent for anxiety neurosis. 

(The issue of whether a July 16, 1975 decision of the Board 
of Veterans' Appeals, insofar as it affirmed a 50 percent 
evaluation for anxiety neurosis, should be revised or 
reversed on the grounds of clear and unmistakable error will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant (the veteran's spouse)


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945 and was a prisoner-of-war of the German government from 
March to April 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO), which, in 
part, determined that an October 7, 1974 rating decision was 
not clearly and unmistakably erroneous in failing to grant an 
evaluation in excess of 50 percent for anxiety neurosis.  The 
veteran has been considered incompetent for VA purposes since 
August 1974; and the veteran's spouse has been recognized and 
appointed as payee to manage his VA benefits.  

A September 2000 hearing was held before the undersigned 
Board member in Washington, D.C., on the issue of whether an 
October 7, 1974 rating decision was clearly and unmistakably 
erroneous in not granting an evaluation in excess of 50 
percent for anxiety neurosis.  During that hearing, an issue 
was raised of whether a July 16, 1975 Board decision, insofar 
as it affirmed a 50 percent evaluation for anxiety neurosis, 
should be revised or reversed on the grounds of clear and 
unmistakable error.  In February 2001, the veteran's spouse's 
representative filed with the Board a formal motion for 
revision of that July 16, 1975 Board decision on the grounds 
of clear and unmistakable error.  

In a separate decision with different docket number, the 
Board has considered the clear and unmistakable error motion 
for revision of the Board's July 16, 1975 Board decision.  
That Board decision will be simultaneously dispatched with 
the Board's decision herein.


FINDINGS OF FACT

1.  An October 7, 1974 rating decision, which granted 
entitlement to special monthly pension benefits, also acted 
to confirm a 50 percent evaluation assigned for the service-
connected anxiety neurosis.  That October 7, 1974 rating 
decision's confirmation of a 50 percent evaluation for 
anxiety neurosis was timely appealed and the appeal was 
certified to the Board for appellate review.  

2.  In a July 16, 1975 decision, the Board, in part, affirmed 
a 50 percent evaluation for anxiety neurosis; and that 
decision is final.  That action subsumed the October 1974 
rating decision.


CONCLUSION OF LAW

Since the October 7, 1974 rating decision, insofar as it 
confirmed a 50 percent evaluation assigned for the service-
connected anxiety neurosis, was subsumed by a July 16, 1975 
final Board decision, that rating decision is not subject to 
a claim based on clear and unmistakable error as a matter of 
law.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1104 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The controlling law in this case states that "[w]hen a 
determination of the agency of original jurisdiction is 
affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision."  
38 C.F.R. § 20.1104.  

Appellant appealed a September 1998 rating decision which, in 
part, determined that an October 7, 1974 rating decision was 
not clearly and unmistakably erroneous in failing to grant an 
evaluation in excess of 50 percent for anxiety neurosis.  
However, it appears that said July 16, 1975 Board decision 
"subsumed" the prior October 7, 1974 rating decision, 
insofar as it denied an evaluation in excess of 50 percent 
for anxiety neurosis.  See Talbert v. Brown, 7 Vet. App. 352, 
355 (1995) (citing 38 C.F.R. § 20.1104 (1995) (when 
determination of AOJ is affirmed by BVA, such determination 
is subsumed by final appellate decision); and Donovan v. 
Gober, 10 Vet. App. 404 (1997), Chisem v. Gober, 10 Vet. App. 
526 (1997), and Morris v. West, 13 Vet. App. 94 (1999), 
concerning the delayed-subsuming doctrine.  

In a separate decision with different docket number, the 
Board has denied a clear and unmistakable error motion for 
revision of the Board's July 16, 1975 Board decision, insofar 
as it affirmed a 50 percent evaluation for anxiety neurosis.  
Consequently, appellant's claim that an October 7, 1974 
rating decision was clearly and unmistakably erroneous in 
failing to grant an evaluation in excess of 50 percent for 
anxiety neurosis is dismissed as a matter of law.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

The claim that an October 7, 1974 rating decision was clearly 
and unmistakably erroneous in failing to grant an evaluation 
in excess of 50 percent for anxiety neurosis is dismissed as 
a matter of law.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

